 

Exhibit 10.5

EXECUTION COPY

AMENDMENT

TO SUBSERVICING SUPPLEMENT

This Amendment (the “Amendment”), dated as of September 30, 2013, between Ocwen
Loan Servicing, LLC, a Delaware limited liability company (“Ocwen”) and HLSS
Holdings, LLC, a Delaware limited liability company (“Servicer”):

WITNESSETH:

WHEREAS, Ocwen and Servicer entered into that certain Master Subservicing
Agreement, dated as of October 1, 2012 (as amended, supplemented and modified
from time to time, the “Agreement”);

WHEREAS, Ocwen and Servicer entered into that certain Subservicing Supplement
dated as of July 1, 2013 (collectively, as amended, supplemented and modified
from time to time, the “Subservicing Supplement”); and

WHEREAS, Ocwen and Servicer desire to amend the Subservicing Supplement to amend
certain schedules thereto;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

RECITALS

Section 1.           Amendment of Subservicing Supplement. The Subservicing
Supplement shall be deemed amended as follows:

(a)                 Each of Schedule I and Schedule II of the Subservicing
Supplement is hereby amended by deleting such Schedule in its entirety and
inserting Schedules I, II and III hereto, respectively. 

(b)                 Each of these amendments shall be deemed effective as of
July 1, 2013.

Section 2.           Limited Effect. Except as expressly amended and modified by
this Amendment, the Agreement and the Subservicing Supplement shall continue to
be, and shall remain, in full force and effect in accordance with their terms.

 

 

Section 3.           Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

Section 4.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

Section 5.           Definitions. Capitalized terms used but not defined herein
have the meaning set forth in the Agreement.

[SIGNATURE PAGE FOLLOWS]

2

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by its respective officer thereunto duly authorized as of the date
above written.

        OCWEN LOAN SERVICING, LLC       By:  Ocwen Mortgage Servicing, Inc., as
its sole member         By: /s/ Richard L. Cooperstein         Name:  Richard L.
Cooperstein         Title: Treasurer         HLSS HOLDINGS, LLC         By: /s/
James Lauter         Name: James Lauter         Title: Senior Vice President and
CFO

 

 

SCHEDULE I

SERVICING AGREEMENTS

Investor
Number Deal Name 2959 AMSI 2002-AR1 2960 AMSI 2003-7 2964 ARSI 2003-W4 2965 ARSI
2004-W3 2969 BOND SECURITIZATION 2003-1 2971 C-BASS 1999-CB1 2972 C-BASS
1999-CB2 3105 FREMONT HM LN TR 2002-1 3106 FREMONT HM LN TR 2002-2 3107 FREMONT
HM LN TR 2003-1 3142 GSAMP 2003-NC1 3195 MLMI 2002-NC1 3201 MORGAN STANLEY
2002-AM2 3203 MORGAN STANLEY 2002-HE2 3214 NAAC 2003-A2 3234 PC 2005-2 3322 RAAC
2007-SP2 3327 RALI 2003-QS17 3329 RALI 2003-QS19 3337 RALI 2005-QS6 3346 RALI
2003-QS15 3350 RALI 2004-QA6 3354 RALI 2004-QS16 3358 RALI 2004-QS7 3359 RALI
2005-QA3 3361 RALI 2005-QS14 3362 RALI 2005-QS16 3363 RALI 2005-QS17 3366 RALI
2006-QS7 3371 RAMP 2003-RP1 3372 RAMP 2003-RP2 3374 RAMP 2003-SL1 3381 RAMP
2005-RP2 3385 RAMP 2006-RP1 3386 RAMP 2006-RP2 3387 RAMP 2006-RP3

 

 



3389 RAMP 2007-RP1 3392 RAMP 2007-RP4 3402 SABR 2004-NC3 3404 SBM7 2002-WMC2
3408 Soundview 2001-2 3413 Soundview 2007-2 3425 TERWIN 2003-7SL 3428 TERWIN
2004-10SL 3429 TERWIN 2004-2SL 3430 TERWIN 2004-6SL 3451 CMLTI 2003-HE2 3535
C-BASS 2003-CB4 3553 GSAA 2007-S1 3218 Option One 2002-5 3315 RAAC 2005-SP2 3318
RAAC 2006-SP2 3321 RAAC 2007-SP1 3325 RALI 2003-QS11 3326 RALI 2003-QS13 3348
RALI 2003-QS4 3376 RAMP 2004-SL1 3380 RAMP 2005-RP1 3384 RAMP 2005-SL2 3388 RAMP
2006-RP4 3390 RAMP 2007-RP2 3391 RAMP 2007-RP3 3452 CMLTI 2004-NCM1 (Nat City)
3778 MSMLT 2007-2AX                              3779 MSMLT
2007-5AX                              3785 MSM
2006-15XS                               3787 MSM
2007-8XS                                3788 MSM
2007-10XS                               3796 MSM
2007-11AR                               3810 MSAC
2007-SEA1                              3825 MSM
2007-13                                 3826 MSM
2007-14AR                               3827 MSM
2007-15AR                               3853 Saxon
01-3                                  3856 Saxon
02-1                                  3976 ABFC 2001-AQ1 3977 ABFC 2002-OPT1

 

 



3978 ABFC 2003-OPT1 3984 ABFC 2005-AQ1 3985 ABFC 2005-HE1 3988 ABFC 2006-OPT1
3989 ABFC 2006-OPT2 3990 ABFC 2006-OPT3 3992 ABSC 2001-HE3 3998 ACE Series
2001-AQ1 4002 ACE Series 2005-SD1 4005 AHM Assets Trust 2005-1 4006 AHM Assets
Trust 2005-2 4007 AHM Assets Trust 2006-1 4008 AHM Assets Trust 2006-2 4011 AHM
Assets Trust 2006-5 4012 AHM Assets Trust 2006-6 4015 AHM Assets Trust 2007-3
4016 AHM Assets Trust 2007-4 4017 AHM Assets Trust 2007-5 4020 AHM Investment
Trust 2004-2 4021 AHM Investment Trust 2004-3 4022 AHM Investment Trust 2004-4
4023 AHM Investment Trust 2005-1 4024 AHM Investment Trust 2005-2 4025 AHM
Investment Trust 2005-3 4026 AHM Investment Trust 2005-4A 4028 AHM Investment
Trust 2005-SD1 4030 AHM Investment Trust 2006-2 4031 AHM Investment Trust 2006-3
4032 AHM Investment Trust 2007-1 4033 AHM Investment Trust 2007-2 4034 AHM
Investment Trust 2007-A 4036 AHM Investment Trust 2007-SD1 4041 AMSI 2001-2 4042
AMSI 2001-A 4043 AMSI 2002-2 4044 AMSI 2002-3 4045 AMSI 2002-4 4046 AMSI 2002-A
4047 AMSI 2002-AR1 4048 AMSI 2002-B 4049 AMSI 2002-C

 

 



4050 AMSI 2002-D 4051 AMSI 2003-1 4052 AMSI 2003-10 4053 AMSI 2003-11 4054 AMSI
2003-12 4055 AMSI 2003-13 4056 AMSI 2003-2 4057 AMSI 2003-5 4058 AMSI 2003-6
4059 AMSI 2003-7 4060 AMSI 2003-8 4061 AMSI 2003-9 4062 AMSI 2003-AR1 4063 AMSI
2003-AR2 4064 AMSI 2003-AR3 4065 AMSI 2003-IA1 4066 AMSI 2004-FR1 4067 AMSI
2004-IA1 4068 AMSI 2004-R1 4073 AMSI 2004-R10 4074 AMSI 2004-R11 4075 AMSI
2004-R12 4076 AMSI 2004-R2 4077 AMSI 2004-R3 4078 AMSI 2004-R4 4079 AMSI 2004-R5
4080 AMSI 2004-R6 4081 AMSI 2004-R7 4082 AMSI 2004-R8 4083 AMSI 2004-R9 4084
AMSI 2005-R1 4086 AMSI 2005-R11 4087 AMSI 2005-R2 4088 AMSI 2005-R3 4089 AMSI
2005-R4 4090 AMSI 2005-R5 4091 AMSI 2005-R6 4092 AMSI 2005-R7 4094 AMSI 2005-R9
4095 AMSI 2006-R1 4096 AMSI 2006-R2

 

 



4101 Lehman ARC 2002-BC6 4102 Lehman ARC 2002-BC8 4104 ARSI 2003-W1 4105 ARSI
2003-W10 4106 ARSI 2003-W2 4107 ARSI 2003-W3 4108 ARSI 2003-W4 4109 ARSI 2003-W5
4110 ARSI 2003-W6 4111 ARSI 2003-W7 4112 ARSI 2003-W8 4113 ARSI 2003-W9 4114
ARSI 2004-PW1 4115 ARSI 2004-W1 4116 ARSI 2004-W10 4118 ARSI 2004-W2 4119 ARSI
2004-W3 4120 ARSI 2004-W4 4121 ARSI 2004-W5 4122 ARSI 2004-W6 4123 ARSI 2004-W7
4124 ARSI 2004-W8 4125 ARSI 2004-W9 4126 ARSI 2005-W1 4128 ARSI 2005-W3 4129
ARSI 2005-W4 4131 ARSI 2006-M1 4132 ARSI 2006-M2 4133 ARSI 2006-M3 4136 ARSI
2006-W3 4137 ARSI 2006-W4 4138 ARSI 2006-W5 4139 Banc of America Funding Corp.
2008-1 4142 Bear Stearns ABS I Trust 2006-AC3 4151 Citigroup CMLTI 2006-AMC1
4152 Citigroup CMLTI 2006-HE2 4165 Deutsche DBALT 2006-AB2 4166 Deutsche DBALT
2006-AB3 4167 Deutsche DBALT 2006-AB4 4171 Deutsche DBALT 2006-AR5 4172 Deutsche
DBALT 2006-AR6

 

 



4173 Deutsche DBALT 2007-1 4175 Deutsche DBALT 2007-AB1 4176 First Franklin
2001-FF1 4177 First Franklin 2001-FF2 4179 Goldman Sachs GSAA Home Equity
2006-10 4180 Goldman Sachs GSAA Home Equity 2006-11 4181 Goldman Sachs GSAA Home
Equity 2006-6 4182 Goldman Sachs GSAA Home Equity 2006-9 4183 Goldman Sachs
GSAMP 2003-HE2 4184 Goldman Sachs GSAMP 2004-OPT 4185 Goldman Sachs GSAMP
2006-S4 4186 Goldman Sachs GSR 2006-AR1 4187 Goldman Sachs GSR 2006-AR2 4188
Goldman Sachs GSR 2006-OA1 4192 HSBC HASCO 2005-I1 4193 HSBC HASCO 2005-OPT1
4198 HSBC HASCO 2007-HE1 4207 HarborView Mortgage Loan Trust 2006-14 4208
HarborView Mortgage Loan Trust 2006-6 4209 HarborView Mortgage Loan Trust 2006-7
4210 HarborView Mortgage Loan Trust 2007-2 4216 Luminent Mortgage Trust 2006-7
4223 MASTR ABS Trust 2007-HE2 4224 MASTR ALT Series 2006-2 4226 MASTR ARM Trust
2005-8 4227 MASTR ARM Trust 2006-OA1 4229 MASTR ARM Trust 2007-1 4231 OOMC MESA
Trust 2001-2 4237 Merrill Lynch Series 2002-HE1 4240 Merrill Lynch Series
2004-OPT1 4243 Morgan Stanley 2004-OP1 4244 Morgan Stanley 2005-HE1 4245 Morgan
Stanley 2005-HE2 4247 Morgan Stanley 2006-5AR 4255 OOMC Loan Trust 1999-A

 

 



4256 OOMC Loan Trust 1999-B 4257 OOMC Loan Trust 1999-C 4260 OOMC Loan Trust
2000-A 4261 OOMC Loan Trust 2000-B 4262 OOMC Loan Trust 2000-C 4263 OOMC Loan
Trust 2000-D 4264 OOMC Loan Trust 2001-4 4265 OOMC Loan Trust 2001-A 4266 OOMC
Loan Trust 2001-B 4267 OOMC Loan Trust 2001-C 4268 OOMC Loan Trust 2001-D 4270
OOMC Loan Trust 2002-2 -STEP 4272 OOMC Loan Trust 2002-4 4273 OOMC Loan Trust
2002-5 4275 OOMC Loan Trust 2002-A -STEP 4302 OOMC Loan Trust 2007-HL1 4304 OOMC
Woodbridge 2002-2 4308 QUEST 2002-X1 4309 QUEST 2003-X2 4310 QUEST 2003-X3 4311
QUEST 2003-X4 4312 QUEST 2004-X1 4313 QUEST 2004-X2 4314 QUEST 2004-X3 4315
QUEST 2005-X1 4316 QUEST 2005-X2 4317 QUEST 2006-X1 4318 QUEST 2006-X2 4324
Lehman SAIL 2003-BC10 Step Fee 4325 Lehman SAIL 2003-BC11 Step Fee 4326 Lehman
SAIL 2003-BC12 4327 Lehman SAIL 2003-BC13 4328 Lehman SAIL 2003-BC2 4329 Lehman
SAIL 2003-BC4 4331 Lehman SAIL 2003-BC6 4332 Lehman SAIL 2003-BC7 4333 Lehman
SAIL 2003-BC8 4334 Lehman SAIL 2003-BC9 4337 Lehman SAIL 2004-11 4338 Lehman
SAIL 2004-2 4339 Lehman SAIL 2004-3

 

 



4340 Lehman SAIL 2004-4 4341 Lehman SAIL 2004-6 4342 Lehman SAIL 2004-7 4344
Lehman SAIL 2004-8 4349 Lehman SAIL 2005-3 4350 Lehman SAIL 2005-4 4351 Lehman
SAIL 2005-5 4352 Lehman SAIL 2005-6 4355 Lehman SAIL 2006-BNC3 4356 Bear Stearns
SAMI II Trust 2006-AR5 4360 Lehman SASCO 1999-BC4 4372 Lehman SASCO 2005-S7 4373
Lehman SASCO 2005-SC1 4379 Lehman SASCO 2006-Z 4381 Lehman SASCO 2007-GEL2 4382
Lehman SASCO 2007-TC1 4384 Salomon Brothers 1997-LB6 4385 Salomon Brothers
1998-AQ1 4386 Salomon Brothers 1998-NC7 4403 Soundview 2007-OPT2 4404 Soundview
2007-OPT3 4422 AHM Assets Trust 2007-SD2 2652 SGMS 2007-AHL1 2709 NMFT 2003-2
2710 NMFT 2003-3 2711 NMFT 2003-4 2715 NMFT 2004-4 2764 NMI 2006-5 3048 Equity
One 2002-4 3052 Equity One 2003-3 3056 Equity One 2004-3 3058 Equity One 2004-5
3065 Equity One 2005-C 3066 Equity One 2005-5 3067 Equity One 2005-D 3114 GPMF
2006-OH1 3115 GSAA 2006-10 3116 GSAA 2006-11 3117 GSAA 2006-14 3118 GSAA 2006-15
3119 GSAA 2006-16

 

 



3120 GSAA 2006-17 3121 GSAA 2006-18 3122 GSAA 2006-19 3123 GSAA 2006-20 3124
GSAA 2006-3 3125 GSAA 2006-4 3126 GSAA 2006-5 3127 GSAA 2006-6 3128 GSAA 2006-7
3129 GSAA 2006-8 3130 GSAA 2006-9 3131 GSAA 2007-07 3132 GSAA 2007-08 3133 GSAA
2007-09 3134 GSAA 2007-1 3135 GSAA 2007-10 3136 GSAA 2007-2 3137 GSAA 2007-3
3138 GSAA 2007-4 3139 GSAA 2007-5 3140 GSAA 2007-6 3171 GSR 2006-10F 3172 GSR
2006-2F 3173 GSR 2006-3F 3174 GSR 2006-4F 3175 GSR 2006-5F 3176 GSR 2006-8F 3177
GSR 2006-OA1 3178 GSR 2007-1F 3179 GSR 2007-2F 3180 GSR 2007-4F 3181 GSR 2007-5F
3182 GSR 2007-AR1 3183 GSR 2007-OA1 3184 GSR 2007-OA2 3187 Homeowner’s Financial
1996-1 3238 CWABS 2002-03 3241 CWABS 2002-BC1 3243 CWABS 2002-BC3 3244 CWABS
2004-BC2 3245 CWABS 2004-BC3

 

 



3253 CWALT 2004-09T1 3260 CWALT 2004-J2 3261 CWALT 2004-J3 3263 CWALT 2004-J8
3264 CWALT 2007-2 CB 3266 CWALT 2007-6 3267 CWMBS 1998-04 ALT 1998-2 3273 CWMBS
2002-39_CHL 2002-39 3274 CWMBS 2002-J5_CHL 2002-J5 3275 CWMBS 2003-01_CHL 2003-1
3277 CWMBS 2003-03_CHL 2003-03 3280 CWMBS 2003-11_CHL 2003-11 3281 CWMBS 2003-13
ALT 2003-5T2 3282 CWMBS 2003-16 ALT 2003-6T2 3283 CWMBS 2003-22 ALT 2003-9T1
3284 CWMBS 2003-25 ALT 2003-11T1 3286 CWMBS 2003-33 ALT 2003-15T2 3287 CWMBS
2003-34_CHL 2003-34 3293 CWMBS 2003-55 ALT 2003-21T1 3295 CWMBS 2003-J11 ALT
2003-J1 3300 CWMBS 2003-J8_CHL 2003-J8 3304 Popular 2006-C 3305 Popular 2006-D
3306 Popular 2006-E 3314 RAAC 2004-SP3 3324 RALI 2002-QS6 3328 RALI 2003-QS18
3330 RALI 2003-QS6 3332 RALI 2003-QS8 3333 RALI 2004-QA3 3334 RALI 2004-QS15
3335 RALI 2004-QS5 3336 RALI 2004-QS8 3339 RALI 2001-QS16 3340 RALI 2001-QS17
3342 RALI 2002-QS10 3343 RALI 2002-QS3 3344 RALI 2002-QS8 3347 RALI 2003-QS2
3349 RALI 2004-QA4 3352 RALI 2004-QS12

 

 



3353 RALI 2004-QS14 3356 RALI 2004-QS4 3360 RALI 2005-QS12 3364 RALI 2005-QS4
3365 RALI 2006-QS2 3367 RAMP 2001-RS3 3377 RAMP 2004-SL2 3378 RAMP 2004-SL3 3379
RAMP 2004-SL4 3399 RFMSI 2005-S8 3400 RFMSI 2006-S10 3453 CPT 2004-EC1 3458
Equity One 1999-1 3459 Equity One 2001-3 3460 Equity One 2002-1 3464 Equity One
2005-2 3466 Equity One 2005-3 3494 SASC 2004-13 3495 SASC 2004-7 3503 UBS
2001-PB1 3504 UBS 2001-PB2 3506 Chase 2003-S13 3797 NMFT 2005-1 3799 NMFT 2005-3
3802 NMI 2006-2 3803 NMI 2006-3 3804 NMI 2006-4 3845 Saxon 99-3 3846 Saxon 99-5
3847 Saxon 00-1 3850 Saxon 00-4   SARM 2007-3 10636 RFSC 2004-RP1   RFMSI
2007-SA4   RFMSI 2007-SA3   RFMSI 2007-SA2   RFMSI 2007-SA1 10905 RFMSI 2007-S9
  RFMSI 2007-S8   RFMSI 2007-S7   RFMSI 2007-S6

 

 



10904 RFMSI 2007-S5 10903 RFMSI 2007-S4   RFMSI 2007-S3   RFMSI 2007-S2 10902
RFMSI 2007-S1   RFMSI 2006-SA4   RFMSI 2006-SA3   RFMSI 2006-SA2 10901 RFMSI
2006-SA1   RFMSI 2006-S9   RFMSI 2006-S8 10900 RFMSI 2006-S7 10899 RFMSI 2006-S6
  RFMSI 2006-S5 10898 RFMSI 2006-S4 10897 RFMSI 2006-S3 10896 RFMSI 2006-S2  
RFMSI 2006-S12   RFMSI 2006-S11   RFMSI 2006-S10 10895 RFMSI 2006-S1 10894 RFMSI
2005-SA5 10893 RFMSI 2005-SA4 10892 RFMSI 2005-SA3 10891 RFMSI 2005-SA2 10890
RFMSI 2005-SA1 10889 RFMSI 2005-S9 10888 RFMSI 2005-S8 10886 RFMSI 2005-S6 10885
RFMSI 2005-S5 10884 RFMSI 2005-S4 10883 RFMSI 2005-S3 10881 RFMSI 2005-S1 10660
RFMSI 2004-SA1 10659 RFMSI 2004-S9 10658 RFMSI 2004-S8 10657 RFMSI 2004-S7 10656
RFMSI 2004-S6 10655 RFMSI 2004-S5 10654 RFMSI 2004-S4 10653 RFMSI 2004-S3

 

 



10652 RFMSI 2004-S2 10651 RFMSI 2004-S1 10606 RFMSI 2004-PS1 10567 RFMSI 2003-S7
10566 RFMSI 2003-S6 10565 RFMSI 2003-S4 10564 RFMSI 2003-S20 10563 RFMSI
2003-S19 10562 RFMSI 2003-S18 10561 RFMSI 2003-S17 10560 RFMSI 2003-S16 10559
RFMSI 2003-S15 10558 RFMSI 2003-S14 10557 RFMSI 2003-S13 10556 RFMSI 2003-S12
10555 RFMSI 2003-S11 10554 RFMSI 2003-S10 10880 RASC 2007-KS4 10879 RASC
2007-KS3 10878 RASC 2007-KS2 10877 RASC 2007-KS1 10875 RASC 2006-KS9 10874 RASC
2006-KS8 10873 RASC 2006-KS7 10872 RASC 2006-KS6 10871 RASC 2006-KS5 10870 RASC
2006-KS4 10869 RASC 2006-KS3 10868 RASC 2006-KS2 10867 RASC 2006-KS1 10707 RASC
2005-KS9 10706 RASC 2005-KS8 10705 RASC 2005-KS7 10704 RASC 2005-KS6 10703 RASC
2005-KS5 10702 RASC 2005-KS4 10701 RASC 2005-KS3 10700 RASC 2005-KS2 10699 RASC
2005-KS12 10698 RASC 2005-KS11 10697 RASC 2005-KS10

 

 



10696 RASC 2005-KS1 10684 RASC 2005-AHL3 10683 RASC 2005-AHL2 10682 RASC
2005-AHL1 10602 RASC 2004-KS8 10600 RASC 2004-KS6 10599 RASC 2004-KS5 10598 RASC
2004-KS3 10597 RASC 2004-KS2 10596 RASC 2004-KS12 10595 RASC 2004-KS11 10594
RASC 2004-KS10 10593 RASC 2004-KS1 10512 RASC 2003-KS8 10511 RASC 2003-KS7 10510
RASC 2003-KS6 10509 RASC 2003-KS3 10508 RASC 2003-KS2 10507 RASC 2003-KS11 10506
RASC 2003-KS10 10461 RASC 2002-KS2 10444 RASC 2001-KS3 10443 RASC 2001-KS2 10865
RAMP 2007-RZ1 10864 RAMP 2007-RS2 10863 RAMP 2007-RS1 10862 RAMP 2006-RZ5 10861
RAMP 2006-RZ4 10860 RAMP 2006-RZ3 10859 RAMP 2006-RZ2 10858 RAMP 2006-RZ1 10857
RAMP 2006-RS6 10856 RAMP 2006-RS5 10855 RAMP 2006-RS4 10854 RAMP 2006-RS3 10853
RAMP 2006-RS2 10852 RAMP 2006-RS1 10851 RAMP 2006-NC3 10850 RAMP 2006-NC2 10849
RAMP 2006-NC1 10848 RAMP 2006-EFC2

 

 



10847 RAMP 2006-EFC1 10846 RAMP 2005-SL2 10845 RAMP 2005-SL1 10844 RAMP 2005-RZ4
10843 RAMP 2005-RZ3 10842 RAMP 2005-RZ2 10841 RAMP 2005-RZ1 10839 RAMP 2005-RS8
10838 RAMP 2005-RS7 10837 RAMP 2005-RS6 10836 RAMP 2005-RS5 10835 RAMP 2005-RS4
10834 RAMP 2005-RS3 10833 RAMP 2005-RS2 10832 RAMP 2005-RS1 10694 RAMP 2005-EFC6
10693 RAMP 2005-EFC5 10692 RAMP 2005-EFC4 10691 RAMP 2005-EFC3 10690 RAMP
2005-EFC2 10689 RAMP 2005-EFC1 10664 RAMP 2004-SL4 10663 RAMP 2004-SL3 10662
RAMP 2004-SL2 10661 RAMP 2004-SL1 10650 RAMP 2004-RZ4 10649 RAMP 2004-RZ3 10647
RAMP 2004-RZ1 10646 RAMP 2004-RS8 10644 RAMP 2004-RS6 10643 RAMP 2004-RS4 10642
RAMP 2004-RS3 10641 RAMP 2004-RS2 10640 RAMP 2004-RS12 10639 RAMP 2004-RS11
10638 RAMP 2004-RS10 10592 RAMP 2004-KR2 10591 RAMP 2004-KR1 10569 RAMP 2003-SL1
10546 RAMP 2003-RS7 10544 RAMP 2003-RS10

 

 



10499 RAMP 2002-SL1 10497 RAMP 2002-RZ3 10496 RAMP 2002-RZ2 10495 RAMP 2002-RS3
10494 RAMP 2002-RS2 10460 RAMP 2001-RS2   RALI 2007-QS9   RALI 2007-QS8 10670
RALI 2007-QS7 10669 RALI 2007-QS6 10668 RALI 2007-QS5 10667 RALI 2007-QS4 10666
RALI 2007-QS3   RALI 2007-QS2   RALI 2007-QS11 10612 RALI 2007-QS10   RALI
2007-QS1   RALI 2007-QA5   RALI 2007-QA4   RALI 2007-QA3   RALI 2007-QA2   RALI
2007-QA1 10831 RALI 2006-QS9 10830 RALI 2006-QS8   RALI 2006-QS7 10829 RALI
2006-QS6 10828 RALI 2006-QS5 10827 RALI 2006-QS4 10826 RALI 2006-QS3 10825 RALI
2006-QS2 10824 RALI 2006-QS18   RALI 2006-QS17 10823 RALI 2006-QS16 10822 RALI
2006-QS15   RALI 2006-QS14 10821 RALI 2006-QS13 10820 RALI 2006-QS12 10819 RALI
2006-QS11 10818 RALI 2006-QS10 10817 RALI 2006-QS1 10816 RALI 2006-QA9

 

 



10815 RALI 2006-QA8   RALI 2006-QA7 10814 RALI 2006-QA6 10813 RALI 2006-QA5
10812 RALI 2006-QA4 10811 RALI 2006-QA3 10810 RALI 2006-QA2 10809 RALI 2006-QA11
  RALI 2006-QA10 10808 RALI 2006-QA1 10742 RALI 2005-QS9 10741 RALI 2005-QS8
10740 RALI 2005-QS7 10739 RALI 2005-QS6 10738 RALI 2005-QS5 10737 RALI 2005-QS4
10736 RALI 2005-QS3 10735 RALI 2005-QS2 10734 RALI 2005-QS17 10733 RALI
2005-QS16 10732 RALI 2005-QS15 10731 RALI 2005-QS14 10730 RALI 2005-QS13 10729
RALI 2005-QS12 10728 RALI 2005-QS11 10727 RALI 2005-QS10 10726 RALI 2005-QS1
10725 RALI 2005-QA9 10724 RALI 2005-QA8 10723 RALI 2005-QA7 10722 RALI 2005-QA6
  RALI 2005-QA5 10721 RALI 2005-QA4 10720 RALI 2005-QA3 10717 RALI 2005-QA2
10716 RALI 2005-QA13 10714 RALI 2005-QA12 10713 RALI 2005-QA11 10712 RALI
2005-QA10 10711 RALI 2005-QA1 10635 RALI 2004-QS9

 

 



10634 RALI 2004-QS8 10633 RALI 2004-QS7 10632 RALI 2004-QS6 10631 RALI 2004-QS5
10630 RALI 2004-QS4 10629 RALI 2004-QS3 10628 RALI 2004-QS2 10627 RALI 2004-QS16
10626 RALI 2004-QS15 10624 RALI 2004-QS14 10623 RALI 2004-QS13 10622 RALI
2004-QS12 10621 RALI 2004-QS11 10620 RALI 2004-QS10 10619 RALI 2004-QS1 10618
RALI 2004-QA6 10617 RALI 2004-QA5 10616 RALI 2004-QA4 10615 RALI 2004-QA3 10614
RALI 2004-QA2 10613 RALI 2004-QA1 10539 RALI 2003-QS9 10538 RALI 2003-QS8 10537
RALI 2003-QS7 10536 RALI 2003-QS6 10535 RALI 2003-QS5 10534 RALI 2003-QS4 10533
RALI 2003-QS3 10532 RALI 2003-QS23 10531 RALI 2003-QS22 10530 RALI 2003-QS21
10529 RALI 2003-QS20 10528 RALI 2003-QS2 10527 RALI 2003-QS19 10526 RALI
2003-QS18 10525 RALI 2003-QS17 10524 RALI 2003-QS16 10523 RALI 2003-QS15 10522
RALI 2003-QS14 10521 RALI 2003-QS13 10520 RALI 2003-QS12

 

 



10519 RALI 2003-QS11 10518 RALI 2003-QS10 10517 RALI 2003-QS1   RALI 2003-QA1
10491 RALI 2002-QS9 10490 RALI 2002-QS8 10489 RALI 2002-QS7 10488 RALI 2002-QS6
10487 RALI 2002-QS5 10486 RALI 2002-QS4 10485 RALI 2002-QS3 10484 RALI 2002-QS2
10483 RALI 2002-QS19 10482 RALI 2002-QS18 10481 RALI 2002-QS17 10480 RALI
2002-QS16 10479 RALI 2002-QS15 10478 RALI 2002-QS14 10477 RALI 2002-QS13 10476
RALI 2002-QS12 10475 RALI 2002-QS11 10474 RALI 2002-QS1 10458 RALI 2001-QS19
10457 RALI 2001-QS18 10456 RALI 2001-QS17 10455 RALI 2001-QS16 10454 RALI
2001-QS13 10807 RAAC 2007-SP3 10806 RAAC 2007-SP2   RAAC 2007-SP1   RAAC
2007-RP4 10719 RAAC 2007-RP3 10718 RAAC 2007-RP2 10715 RAAC 2007-RP1 10805 RAAC
2006-SP4 10804 RAAC 2006-SP3 10803 RAAC 2006-SP2 10802 RAAC 2006-SP1 10801 RAAC
2006-RP4 10800 RAAC 2006-RP3 10799 RAAC 2006-RP2

 

 



10798 RAAC 2006-RP1 10797 RAAC 2005-SP3 10796 RAAC 2005-SP2 10795 RAAC 2005-RP3
10794 RAAC 2005-RP2 10793 RAAC 2005-RP1 5216 MSLT 2007-2 5202 MSLT 2007-1 10791
LUM 2006-3 10790 HALO 2007-AR1   GSR 2007-AR1 10789 GSR 2006-AR2   GSR 2006-AR2
  GMACMLT 2006-J1   GMACMLT 2006-AR2   GMACMLT 2006-AR1   GMACMLT 2005-J1  
GMACMLT 2005-AR6 4599 GMACMLT 2005-AR5 4598 GMACMLT 2005-AR4 4597 GMACMLT
2005-AR3 4596 GMACMLT 2005-AR2 4595 GMACMLT 2005-AR1 4594 GMACMLT 2005-AF2 4593
GMACMLT 2005-AF1 4592 GMACMLT 2005-AA1   GMACMLT 2004-J6   GMACMLT 2004-J5  
GMACMLT 2004-J4   GMACMLT 2004-J3   GMACMLT 2004-J2   GMACMLT 2004-J1 4591
GMACMLT 2004-GH1 4590 GMACMLT 2004-AR2 4589 GMACMLT 2004-AR1   GMACMLT 2003-J9
4588 GMACMLT 2003-J8 4587 GMACMLT 2003-J7 4586 GMACMLT 2003-J6 4585 GMACMLT
2003-J5 4584 GMACMLT 2003-J10   GMACMLT 2003-GH2

 

 



4583 GMACMLT 2003-GH1 4582 GMACMLT 2003-AR2 4581 GMACMLT 2003-AR1 4580 GMACM
2007-HE3   DBALT 2007-RAMP1 10779 2007-E1   2006-WH17 5185 TCMLT 2006-1 5140
Subflow 2005 5240 Subflow 2005 4690 SEQ 2007-4 4688 SEQ 2007-2 4687 SEQ 2007-1
4677 SEQ 2004-4 4676 SEQ 2004-3 4675 SEQ 2004-12 4673 SEQ 2004-10   SASCO
2007-GEL2   SASCO 2006-GEL3 5070 RAST 2005-A6CB 4788 ONEWEST BANK FSB 4748
NCHELT 2004-A 5218 NAAC 2007-2 4746 NAAC 2005-AP1 5124 NAAC 2004-AP2 5117 NAAC
2004-AP1 5180 MSLT 2006-2 5192 MSLT 2006-03 5164 MSLT 2005-03 5146 MSLT 2005-01
5127 MSLT 2004-1 4743 MLMI 2005-A6 5189 MARM 2006-OA2 4714 MARM 2005-1 4698 MANA
2007-OAR3   LXS 2006-GP4   LXS 2006-GP3   LXS 2006-GP2   LXS 2006-GP1   LXS
2006-4N

 

 



10909 LXS 2006-12N 10908 LXS 2006-10N 5175 LUM 2006-4 5260 ISAC 2007-3 4527 ISAC
2006-5   ISAC 2006-4 4525 ISAC 2006-2 4524 ISAC 2006-1 4528 ISAC 2005-1 4523
ISAC 2004-4 4522 ISAC 2004-2 4521 ISAC 2004-1 4520 ISAC 2003-3 4519 ISAC 2003-1
4518 ISAC 2002-3 4517 ISAC 2002-2   ICMB 2007-A 4515 ICMB 2005-8 4514 ICMB
2005-4 4513 ICMB 2005-2 4512 ICMB 2005-1 4511 ICMB 2004-9 4510 ICMB 2004-8 4509
ICMB 2004-7 4508 ICMB 2004-5 4507 ICMB 2004-4 4902 ICMB 2004-11 4506 ICMB
2004-10 4505 ICMB 2003-9F 5214 HVMLT 2007-4 5205 HVMLT 2007-3 5222 HVMLT 2007-07
5220 HVMLT 2007-06 5193 HVMLT 2006-SB1 5197 HVMLT 2006-14 5194 HVMLT 2006-10
5163 HVMLT 2005-15 5158 HVMLT 2005-11   GSR 2006-AR1   GSR 2006-4F

 

 



5188 GSMPS 2006-RP2   GPMF 2007-AR2   GPMF 2007-AR1   GPMF 2006-AR8   GPMF
2006-AR7   GPMF 2006-AR6   GPMF 2006-AR5   GPMF 2006-AR4 4799 FHAVA 2002-9 4694
DMSI 2004-5 4693 DMSI 2004-4 4691 DMSI 2004-1 5219 DBALT 2007-OA5 5215 DBALT
2007-OA4 5213 DBALT 2007-OA3 4774 DBALT 2005-3 4773 DBALT 2003-4XS 4772 DBALT
2003-2XS 4766 CSFB 2005-9   BSALTA 2006-3 5169 BSALTA 2006-1 4865 BSABS 2004-BO1
4804 WELLS FARGO BANK, N.A. 4627 BAFC 2006-4 4623 ARMT 2005-9 4645 ARMT 2005-11
5207 ACE 2007-HE4 5057 2004-WH6 10020 2003-7 5073 2002-Flow   E*Trade Bank - FB
5096 E*Trade Bank 5210 Macquarie Mortgages USA, Inc. - FB 5236 E*Trade Bank 5072
EMC FHA/VA 2002-1 5071 EMC FHA/VA 2003-1 5094 AMALGAMATED BANK 5095 Washington
Mutual Mortgage Securities Corp 5173 TCF National Bank   Everbank   BOA Merrill
Lynch Global Securities

 

 

SCHEDULE II

RETAINED SERVICING FEE PERCENTAGE

From Month1 To Month Retained Fee   1 3 16.75   4 6 15.75   7 9 15.25   10 12
14.75   13 15 14.75   16 18 14.25   19 21 13.75   22 24 13.50   25 27 13.50   28
30 13.25   31 33 13.00   34 36 13.00   37 39 13.00   40 42 13.00   43 45 13.00  
46 48 13.00   49 51 13.00   52 54 13.00   55 57 13.00   58 60 13.00   61 63
13.00   64 66 13.00   67 69 13.00   70 72 13.00  



 

1 Starting with July 2013. 



 

 

SCHEDULE III

TARGET RATIO SCHEDULE   Month Target Advance Ratio Month Target Advance Ratio 1
2.87% 37 1.67% 2 2.82% 38 1.64% 3 2.85% 39 1.62% 4 2.77% 40 1.59% 5 2.70% 41
1.57% 6 2.66% 42 1.54% 7 2.62% 43 1.52% 8 2.58% 44 1.50% 9 2.54% 45 1.50% 10
2.50% 46 1.50% 11 2.47% 47 1.50% 12 2.43% 48 1.50% 13 2.39% 49 1.50% 14 2.36% 50
1.50% 15 2.32% 51 1.50% 16 2.29% 52 1.50% 17 2.25% 53 1.50% 18 2.22% 54 1.50% 19
2.19% 55 1.50% 20 2.15% 56 1.50% 21 2.12% 57 1.50% 22 2.09% 58 1.50% 23 2.06% 59
1.50% 24 2.03% 60 1.50% 25 2.00% 61 1.50% 26 1.97% 62 1.50% 27 1.94% 63 1.50% 28
1.91% 64 1.50% 29 1.88% 65 1.50% 30 1.85% 66 1.50% 31 1.82% 67 1.50% 32 1.80% 68
1.50% 33 1.77% 69 1.50% 34 1.74% 70 1.50% 35 1.72% 71 1.50% 36 1.69% 72 1.50%

-1-